              Case 2:20-cv-01381-JCC Document 12 Filed 10/23/20 Page 1 of 1




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    ABHI SHETH,                                         CASE NO. C20-1381-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    BLACKBAUD, INC,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendant’s unopposed motion to extend the time
18   to respond to Plaintiff’s class action complaint (Dkt. No. 8). Finding good cause, Defendant’s
19   motion is GRANTED. Defendant’s deadline to answer or otherwise respond to Plaintiff’s Class
20   Action Complaint is extended until 30 days after the Judicial Panel for Multidistrict Litigation
21   (“JPML”) rules on the Motion to Transfer in MDL Case No. 2972, which is currently pending
22   before the JPML.
23          DATED this 23rd day of October 2020.
24                                                          William M. McCool
                                                            Clerk of Court
25

26                                                          s/Tomas Hernandez
                                                            Deputy Clerk

     MINUTE ORDER
     C20-1381-JCC
     PAGE - 1
